Exhibit 10.1

 

EMPLOYMENT SEPARATION AGREEMENT

AND RELEASE OF CLAIMS

 

This Agreement (“Agreement”) is made by and between MICHAEL SNYDER (“Employee”)
and AIRNET SYSTEMS, INC., an Ohio corporation (the “Company”) (hereinafter
collectively “the parties”).

 

WHEREAS, Employee has been employed by the Company as an officer since on or
about February of 2004;

 

WHEREAS, the parties acknowledge it is in their individual and mutual best
interests for Employee to separate from his employment with the Company
effective January 29, 2005, but remain available to consult with the Company on
a mutually agreed basis for a period thereafter; and

 

WHEREAS, the parties wish to define the terms and conditions of Employee’s
separation from employment with the Company;

 

NOW, THEREFORE, in exchange for and in consideration of the following mutual
covenants and promises, the undersigned parties, intending to be legally bound,
hereby agree as follows:

 

1.                                       Separation from Employment.  Employee
agrees his employment with the Company will end effective January 29, 2005
(“Separation Date”).  On the Separation Date, Employee’s employment with the
Company and all further compensation, remuneration, bonuses, and eligibility of
Employee under Company benefit plans shall terminate, and Employee shall not be
entitled to receive any further payments or benefits of any kind from the
Company (including accrued vacation pay) except as otherwise provided in this
Agreement or by applicable law.

 

/s/MS     12/21/04                 /s/JB       12/21/04

Initial and date

 

1

--------------------------------------------------------------------------------


 

2.                                       Salary and Job Title Prior to
Separation Date.  The Company agrees to change Employee’s job title to Senior
Vice President of Operations effective August 1, 2004, and to adjust Employee’s
salary to One Hundred Ninety Thousand Dollars ($190,000.00) per year effective
(and retroactively adjusted and paid to) August 1, 2004.  Retroactive pay for
the five (5) month period from August 1, 2004 through December 31, 2004 equals
Twelve Thousand Five Hundred Dollars ($12,500.00), which shall be paid to
Employee, less required withholdings, no later than January 17, 2005.  All other
existing terms and conditions of Employee’s employment will remain unchanged
until the Separation Date, and Employee agrees to cooperate and assist in the
transition of his job duties and responsibilities in an orderly and efficient
manner.

 

3.                                       Consulting Services Following
Separation Date.  Following the Separation Date, the Employee agrees to provide
consulting services for the Company on such matters as both parties agree upon;
provided that no such consulting shall be required to be performed at any
particular place of business, except as agreed to by Employee, and further
provided that such consulting services shall be reasonably limited so as not to
interfere or conflict with any other responsibilities the Employee may have. 
All reasonable expenses, including travel expenses, incurred by Employee in
performing any such requested consulting services shall be promptly reimbursed
by the Company upon submission by Employee of expense documentation.  Each hour
of actual consulting service provided shall be compensated at a rate of
$100.00.  Employee shall be responsible for billing the Company for these
services and will be responsible for paying appropriate taxes.  The Company
shall pay Employee within 14 days of receipt of billing and/or expenses from
Employee, and will provide Employee with the appropriate contact and address for
billing purposes.

 

/s/MS     12/21/04                 /s/JB       12/21/04

Initial and date

 

2

--------------------------------------------------------------------------------


 

4.                                       Severance Benefits Following Separation
Date.  The Company agrees to pay to Employee an amount equal his last annual
base salary (i.e., $190,000.00) over the twelve (12) month period from the
Separation Date to January 31, 2006, in twenty-four (24) equal semimonthly
installments, subject to ordinary and necessary withholding taxes.  The first of
these payments shall be on or about February 14, 2005, and the final of these
payments shall be on or about January 31, 2006.  The Company will also reimburse
Employee for the costs of outplacement services incurred by him through the end
of calendar year 2005, up to a maximum amount of Fifteen Thousand Dollars
($15,000.00), and such reimbursement will be made within fourteen (14) days
after receipt by the Company of adequate documentation of such expenses.
 Payments under this Paragraph 4 do not, and shall not be construed to, create
or continue an employment relationship between Employee and Company following
the Separation Date.

 

5.                                       Medical Insurance.  The Company agrees
to make a lump sum payment to Employee within thirty (30) days following the
Separation Date in an amount equal to the Employee’s cost of continuing the
medical insurance coverage for Employee and Employee’s eligible dependents under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for the
twelve (12) month period following the Separation Date, less an amount equal to
the premium the Employee would have paid for such insurance had Employee
continued employment for the same twelve (12) month period from the Separation
Date to January 31, 2006.

 

6.                                       Withholding.  The Company will make
appropriate deductions from the amounts paid to Employee under Paragraphs 2 and
4 of this Agreement (other than reimbursement of outplacement expenses) based
upon the most recent Form W-4 submitted by

 

/s/MS     12/21/04                 /s/JB       12/21/04

Initial and date

 

3

--------------------------------------------------------------------------------


 

Employee to the Company.  Employee agrees that he will be exclusively liable for
payment of the employee portion of any and all taxes which may be due as a
result of all payments to him under this Agreement and agrees that he will pay
such taxes at such time and in such amount required of him.

 

7.                                       Stock Options.  In addition to the
severance payments under Paragraph 4 and the other benefits under this
Agreement, Employee shall vest in all unvested stock options held by Employee on
or before the Separation Date and shall retain all rights to exercise such
vested stock options until January 31, 2006, to the extent and in accordance
with all terms and restrictions imposed by applicable plans and agreements, as
most recently amended, under which such options are granted.

 

8.                                       References.  The Company shall respond
to employment reference inquiries concerning Employee only with basic background
information that confirms job title, salary and dates of service, including
post-resignation consulting services, unless otherwise specifically authorized
in writing signed by Employee to provide further information.  Responses to such
reference inquires shall be signed or otherwise handled by the Company’s current
Chief Executive Officer.

 

9.                                       Employee’s Release.  In consideration
of the execution of this Agreement, Employee, for himself, his family, heirs,
executors, administrators, agents and assigns, fully and forever releases and
discharges the Company, as well as any and all of its affiliated corporations
and all of its past, present and future officers, directors, agents, employees,
shareholders, attorneys, insurers, predecessors, successors, administrators and
assigns, as applicable (hereinafter the “Released Parties”) of and from any and
all manner of action or actions, cause or

 

/s/MS     12/21/04                 /s/JB       12/21/04

Initial and date

 

4

--------------------------------------------------------------------------------


 

causes of action, suits, debts, covenants, contracts, agreements, judgments,
executions, claims and demands whatsoever in law or equity, whether known or
unknown, which Employee has or may now have against the Released Parties for or
by reason of any transaction, matter, cause or thing whatsoever which has arisen
or occurred prior to or including the date of his signing of this Agreement,
whether based on tort, express or implied contract, or any federal, state or
local law, statute or regulation, including, but not limited to, any alleged
violation of the Civil Rights Act of 1991; Title VII of the Civil Rights Act of
1964, as amended; the Americans With Disabilities Act of 1990 (ADA); the Family
and Medical Leave Act of 1993 (FMLA); the Age Discrimination in Employment Act
of 1967 (ADEA); the Fair Labor Standards Act (FLSA); the Sarbanes - Oxley Act of
2002; the Occupational Safety and Health Act of 1970 (OSHA); the Older Workers
Benefit Protection Act (OWBPA); Ohio’s Equal Pay Act; Ohio’s Continuation of
Benefits Act; Ohio’s workers compensation laws; the Ohio Civil Rights Act,
including but not limited to claims based on age, race, sex and other forms of
employment discrimination; and any and all other claims which have arisen or
which could arise out of Employee’s released claims, but excluding any vested
rights Employee may have under any pension or welfare plan of the Company for
which he would otherwise qualify.

 

10.                                 General Release and Covenant Not to Sue. 
Employee and Company expressly acknowledge that this is a full, complete, and
general release and is to be construed to the broadest extent permitted by law. 
Employee and Company specifically intend the release and waiver to be broadly
construed so as to resolve any dispute which may exist or which may hereafter
arise based upon any fact or matter occurring prior to execution of this
Agreement.  Employee is not waiving any rights that cannot be waived by law, but
does forever waive his

 

/s/MS     12/21/04                 /s/JB       12/21/04

Initial and date

 

5

--------------------------------------------------------------------------------


 

right to recover any damages should the U.S. Department of Labor, U.S. Equal
Employment Opportunity Commission, Ohio Civil Rights Commission or any other
state or federal agency ever pursue a claim on his behalf against the Released
Parties relating to any matter whatsoever from the beginning of time to the date
of his execution of this Agreement.

 

11.                                 Attorneys Fees to Enforce Agreement;
Indemnity.  The parties agree that if either party must initiate litigation to
enforce its rights under this Agreement and the party seeking relief is deemed
by the court the prevailing party, the prevailing party shall recover any
reasonable attorneys’ fees and costs incurred in pursuing its rights under this
Agreement.  The Company agrees to indemnify, defend, and hold harmless Employee
from and against any and all liabilities, claims, costs and expenses, including
reasonable attorneys’ fees, in any matter arising out of or in connection with
his employment with the Company, provided that Employee was acting in good faith
and within the scope and course of his employment with respect to such matter.

 

12.                                 Future Testimony.  Employee agrees that,
unless compelled by a lawful court order or subpoena, he will not discuss with
any current, future, or former employee of the Company or its predecessor,
successor, parent, subsidiary, or affiliate entities, or any attorney(s) or
other representatives of such persons, or anyone else, any information
concerning (a) the existing, former, or potential claims of Employee or of any
current, future, or former employee of the Company, against the Company and/or
the Released Parties; or (b) the policies, personnel, accounting, public
disclosures, or business transactions of the Company.  Employee shall not
otherwise counsel or assist such individuals in investigating, pursuing, or
prosecuting claims, charges, or lawsuits against the Company and/or the Released
Parties.  Employee further agrees

 

/s/MS     12/21/04                 /s/JB       12/21/04

Initial and date

 

6

--------------------------------------------------------------------------------


 

that, unless compelled by a lawful court order or subpoena, he will not discuss
with current, future, or former clients or customers of the Company, or any
federal, state, or local government officials anything concerning or involving
the Company and/or the Released Parties and/or Employee’s employment with the
Company.  Should Employee be contacted, he agrees to immediately notify the
Company as soon as he becomes aware of such contact, court order, or subpoena by
calling the Company’s Chief Executive Officer, or the equivalent first, and
then, second, by notifying AirNet’s Chief Executive Officer in writing by e-mail
or U.S. Mail.

 

13.                                 Nondisparagement.  Except as otherwise
required by law, the parties agree not to speak negatively concerning the other
party, and agree not to do or say anything which would adversely affect the
reputation, image, or business relationships or goodwill currently enjoyed by
the other party in his/its market and the community at large.  For purposes of
this Paragraph 13, the restrictions and agreements of the Company apply only to
its officers.

 

14.                                 No Liability or Admission.  The Company
specifically denies any wrongdoing and disclaims any liability to or wrongful
acts against Employee.  It is understood that the Payment and promises contained
within this Agreement are not, and should not be construed as, an admission or
acknowledgment by the Company of any liability whatsoever to any person or
entity, but, rather, this Agreement is mutually and voluntarily entered into to
accommodate the wishes and desires of each party.

 

15.                                 Unauthorized Disclosure.  The Employee shall
not, during his employment with the Company and thereafter, make any
Unauthorized Disclosure.  For purposes of this Agreement, “Unauthorized
Disclosure” shall mean disclosure by the Employee without the prior written
consent of the Company to any person, other than an employee of the Company or a

 

/s/MS     12/21/04                 /s/JB       12/21/04

Initial and date

 

7

--------------------------------------------------------------------------------


 

person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Employee of duties as an employee of the Company or
as may be legally required, of any confidential information with respect to any
of the Company’s customers, products, methods of distribution, strategies,
business and marketing plans, business policies and practices, litigation
strategies or defenses, and plans for new business concepts; provided, however,
that such term shall not include the use or disclosure by the Employee, without
consent, of any information known generally to the public (other than as a
result of disclosure by the Employee in violation of this Paragraph 15).  This
confidentially covenant has no temporal, geographical or territorial
restriction.

 

16.                                 Strict Compliance.  Failure to insist upon
strict compliance with any of the terms, covenants, or conditions hereof shall
not be deemed a waiver of any term, covenant or condition hereof.  If any
provision hereof shall be determined to be unlawful or improper, or
unenforceable for any other reason, the remaining provisions of this Agreement
shall remain in full force and effect.

17.                                 Legal Theories and Factual Assumptions. 
This Agreement shall not be subject to attack on the grounds that any or all of
the legal theories or factual assumptions used for negotiating purposes are for
any reason inaccurate or inappropriate.

 

18.                                 Modifications.  No modifications hereof
shall be effective unless the same be in a writing duly executed by all parties
hereto.  This Agreement represents the sole and entire agreement between the
parties and supersedes any and all prior agreements, negotiations, and
discussions between the parties hereto and/or their representatives.

 

/s/MS     12/21/04                 /s/JB       12/21/04

Initial and date

 

8

--------------------------------------------------------------------------------


 

19.                                 Governing Law.  This Agreement shall be
construed as a whole in accordance with its fair meaning and the laws of the
State of Ohio.  The parties agree that the language of this Agreement shall not
be construed for or against any particular party merely because that party or
its attorneys prepared, drafted or proposed such language.

 

20.                                 Execution.  This Agreement may be executed
in multiple counterparts, each of which shall constitute an original, and all of
which shall constitute a single memorandum.

 

21.                                 Time to Consider and Revoke.  Employee
understands and agrees that:  (1) he has been advised to consult with an
attorney prior to executing this Agreement; (2) he has been given twenty-one
(21) days from the date of receipt of the Agreement to consider it; and
(3) after he signs this Agreement, he has seven (7) days from that date to
change his mind and revoke the Agreement.  Employee further acknowledges and
agrees that this Agreement is written in plain language which he fully
understands.  To revoke the Agreement, Employee understands that he must
communicate his decision in writing via facsimile and U.S. Mail to Jonathan M.
Norman, 52 East Gay Street, P.O. Box 1008, Columbus, Ohio 43216-1008, (614)
719-4887, by 5:00 p.m. on the seventh day following his signing of this
Agreement.  Employee understands and agrees that should he revoke this
Agreement, it shall become null and void in its entirety.

 

22.                                 Acknowledgment of Voluntary Act.  Employee
acknowledges that he has carefully read this Agreement, that he has had ample
opportunity to be advised by legal counsel of his choosing prior to entering
into this Agreement, and that he now knowingly and voluntarily agrees to each
and every item contained within this Agreement and to execute the same.

 

/s/MS     12/21/04                 /s/JB       12/21/04

Initial and date

 

9

--------------------------------------------------------------------------------


 

EMPLOYEE SHOULD INITIAL AND DATE PAGES 1 – 10

OF AGREEMENT IN BOTTOM RIGHT CORNER

 

 

IN WITNESS WHEREOF, the parties hereby execute this Agreement on the day and
year indicated below.

 

 

Date:

12/21

, 2004

 

   /s/ Michael Snyder

 

 

 

MICHAEL SNYDER

 

 

 

Sworn to before me and subscribed in my presence this 21 day of Dec., 2004.

 

 

 

 

   /s/ Ann Mancuso

 

 

 

Notary Public

 

 

 

[Notary Seal]

 

 

 

 

 

 

 

 

AIRNET SYSTEMS, INC.

 

 

 

 

 

 

Date:

12/21

, 2004

 

By:

  /s/ Joel E.  Biggerstaff

 

 

 

 

 

 

 

 

Its:

     C.E.O.

 

 

 

Sworn to before me and subscribed in my presence this 21 day of Dec., 2004.

 

 

 

 

   /s/ Ann Mancuso

 

 

 

Notary Public

 

 

 

[Notary Seal]

 

 

 

/s/MS     12/21/04                 /s/JB       12/21/04

Initial and date

 

10

--------------------------------------------------------------------------------